As filed with the Securities and Exchange Commission onJanuary 20, 2012 Registration No.333-176154 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1/A (Amendment No. 4) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Home Treasure Finders, Inc. (Name of small business issuer in its charter) Colorado (State or other Jurisdictionof IncorporationorOrganization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Home Treasure Finders, Inc. 3412 West 62nd Avenue Denver, Colorado 80221 (Address and telephone number of principal executive offices and principal place of business) Corey Wiegand, President Home Treasure Finders, Inc. 3412 West 62nd Avenue Denver, Colorado 80221 (720) 273-2398 (Name, address and telephone number of agent for service) APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per share (1) (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, no par value $ $ $ Total Registration Fee $ $ $ Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. Calculated in accordance with Rule 457(g)(1). Paid previously. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDDECEMBER , 2011. Home Treasure Finders, Inc. 4,025,800 Shares of Common Stock This is the initial registration of our common stock The prospectus relates to: 1. The sale by us of a minimum of 300,000 shares of common stock up to a maximum of 600,000 shares of common stock at a purchase price of $0.10 per share (“The Primary Offering”). The minimum purchase amount is $200 to purchase a minimum of 2,000 shares. 2. The resale of up to 3,425,800 shares of our common stock. The selling shareholders will sell their shares at a fixed price of $.10 per share until the shares are quoted on the OTCBB or OTCQB, if at all,thereafter at prevailing market prices or privately negotiated prices. (“The Resale Offering”).The significant shareholders, Corey Wiegand and Bristlecone Associates, LLC are deemed “underwriters’ and will sell their shares at $0.10 per share for the duration of this offering. The primaryoffering shall commence upon the date first declared effective and continue for a period of one year. We may extend the primary offering for an additional 90 business days unless the offering is completed or otherwise terminated by us. This Offering is conditioned upon our raising at least $30,000. Until a minimum of $30,000 is raised by us by selling a minimum of 300,000 shares of our common stock offered in this prospectus (the "Minimum Offering"), all payments for shares will be deposited into an escrow account with Standard Registrar and Transfer Agency, Albuquerque, New Mexico. If $30,000 is not raised in this Offering, all payments deposited in the escrow account will be promptly refunded in full, without interest and without any deduction for expenses. Once $30,000 is raised in this Offering, all funds held in escrow will be released to us and we will continue to sell shares up to the maximum amount of 600,000 shares at a total sales price to the public of $60,000. Our common stock is not traded on any national securities exchange and is not quoted on any over-the-counter market.If our shares become quoted on the Over-The-Counter Bulletin Board or OTCQB, sales by shareholders other than the significant shareholders will be made at prevailing market prices or privately negotiated prices.We cannot provide any assurance that our common stock will ever be traded on the OTC Bulletin Board or on any stock exchange. The securities offered in this prospectus involve a high degree of risk. See "Risk Factors" beginning on page7 of this prospectus to read about factors you should consider before buying shares of our common stock. We may amend or supplement this prospectus from time totime by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before making your investment decision. Neither the Securities Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus isDecember , 2011 - 2 - Table of Contents Page Prospectus Summary 4 Risk Factors 7 Use of Proceeds 17 Market for Common Equity and Related Stockholder Matters 18 Management’s Discussion and Analysis or Plan of Operation 18 Plan of Operations and Projections 21 Business 27 Employees 29 Legal Proceedings 29 Management 30 Executive Compensation 31 Certain Relationships and Related Transactions 33 Security Ownership of Certain Beneficial Owners and Management 33 Description of Securities to be Registered 34 Indemnification for Securities Act Liabilities 35 Plan of Distribution 36 Selling Stockholders 41 Legal Matters 43 Experts 43 Available Information 43 Index to Financial Statements F-1 Signatures I-4 - 3 - You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. This prospectus may be used only where it is legal to sell these securities. The information in this prospectus may only be accurate on the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of securities. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "risk factors" section, the financial statements and the notes to the financial statements.As used throughout this prospectus, the terms “Home Treasure Finders” the “Company,” “we,” “us,” and “our” refer to Home Treasure Finders, Inc. HOME TREASURE FINDERS INC. This offering shall commence upon the date first declared effective and continue for a period of one year. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. We have incurred substantial losses since inception and our auditor’s report notes that there is substantial doubt of our ability to continue as a going concern. We were initially incorporated on July 28, 2008 in the State of Colorado. We arefocused onproviding real estate agents with buyer leads thereby obtainingreferral commissions from their subsequent sale. Under Colorado law we must hold a real estate license to be paid such commissions. Accordingly, we plan to: 1. Cause our executive officer to complete a certified course entitled “Brokerage Administration” 2. Obtain “Errors and Omissions” Insurance 3. File an application for our company to be licensed in Colorado as a real estate broker We believe we can complete these three tasks without delay but there is no guarantee that will happen We have a web site under development, but as of the date of this prospectus, only a portion of the site is activated. The address is www.hometreasurefinders.com.A portion of the funds we are raising in this offering will be used to complete our website which is a key element of our business plan. In connection with our present financial position and with the activation of those portions of our business plan which we believe will generate revenue,we have identified the completion of our website as apriority. It is important to note: 1. Our company’s planned operations, which we believe will generate revenue, as more specifically detailed in this prospectus in the sections entitled Management’sDiscussion and Analysis or Plan of Operation cannot be initiated until the internal features of our website are operational. 2. Going forward, we will apply cash from this funding, if any, to executive salary and the completion of tasks to be carried out by our technical consultants to activate our website’s internal features. We believe the cash we expect to receive in this IPO, possible loans from management together with possible investments from outside parties, will be sufficient to activate our business and maintain operations for the next year. We presently have no plan to raise additional capital from management to support ourbusiness plan.As we have no commitments for additional finance, should planned revenues fail to materialize, our business could fail for lack of cash. - 4 - Our auditor's report states that there is substantial doubt that we will be able to continue as a going concern, however, we plan to continue all of the day to day activities and public company reporting during the next year. More detail regarding our business plan can be found starting onpage 27 of this document. We have had substantial losses since inception andwe may be unable to continue as a going concern and in the event that we are forced to reduce operations or in any way curtail our business, an investor will lose all money invested. The activation of our website, and issuance our license as a real estate broker within the State of Colorado are events which we cannot offer any assurance will be actualized, We intend to focus our initial sales efforts in Colorado, where President, Corey Wiegand can personally recruit buyer agents and personally negotiate with listing agents. We plan to post our signs at listings that other agents have procured and post our advertisementson the internet at minimal cost to us. We anticipate that our customers will be buyers who intend to purchase real estate within the next year. There is currently no public market for our common stock.We plan to open a discussion with market makers in order to arrange for an application for our common stock to be approved for quotation on the Over-The-Counter Bulletin Board, or alternately, the OTCQB, upon the effectiveness of this prospectus.There is no guarantee that we will be approved for quotation. We are not a blank check company. We do not have any intention to engage in a reverse merger with any entity in an unrelated industry. Ouroffices are located in the home of our president at 3412 West 62nd Avenue, Denver Colorado 80221. Our telephone number is: (720-273-2398) and our fax number is 720-890-8885.We are a Colorado corporation. Common stock outstanding before the offering Prior to this Offering, we have 11,425,800 shares of Common Stock outstanding. Maximum number of shares offered by us Up to 600,000shares of our common stock Securities offered by selling shareholders Up to 3,425,800 shares of common stock. This number represents 30% of our current outstanding stock. Common stock to be outstanding after the offering Up to 12,025,800 shares of our common stock. Use of proceeds We will receive proceeds from the sale of our shares to the public under this prospectus to be use for the payment of costs and expenses we incur in the startup of our business. The above information regarding common stock to be outstanding after the offering is based on 11,425,800 shares of common stock outstanding as of September30, 2011 and as of the date of this prospectus. All of the shares of common stock that are being registered for resale pursuant to this prospectus have been issued. - 5 - Summary Financial Information The following information as ofSeptember 30, 2011 and as of the date of this prospectushas been derived from our financial statements which appear elsewhere in this prospectus. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. We have incurred substantial losses since inception.Our auditor notes in their report that there is substantial doubt of our ability to continue as a going concern. NineMonths Ended September30, 2011 July 28, 2008 (inception) thru September30, 2011 Revenues $ 0 $ 0 Total Operating Expenses $ $ Net income (loss) $ ) $ ) Income (loss) per share (basic and diluted) $ (**) $ (**) Weighted average shares of common stock outstanding(basic and diluted) ** Less than $(.01) per share Balance Sheet Information: September30, 2011 Unaudited Dec 31, 2010 Audited Working capital $ ) $ Total assets $ $ Total liabilities $ $ Accumulated deficit during development stage $ ) $ Stockholders’ equity (deficit) $ ) $ DILUTION As of September 30, 2011, our net tangible book value (total tangible assets less total liabilities) was $(9,698) or approximately $(0.001) per share.The following table sets forth the dilution to persons purchasing shares in this offering without taking into account any changes in our net tangible book value after September 30, 2011, except the sale of the minimum and maximum number of shares offered at the public offering price and receipt of the net proceeds therefrom. Assuming Minimum Shares Sold Assuming Maximum Shares sold Public offering price per share $ 0.10 $ 0.10 Net tangible book value before offering (1) $ (0.001 ) $ (0.001 ) Increase attributable to purchase of shares by new investors $ 0.003 $ 0.005 Pro forma net tangible book value after offering (2) $ 0.002 $ 0.004 Dilution per share to new investors $ 0.098 $ 0.096 Percent dilution to new investors 98.00 % 96.00 % 1Determined by dividing the number of shares of common stock outstanding into the net tangible book value. 2These figures do not take into account any events after September 30, 2011. - 6 - RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. Our Auditor’s report states that there is substantial doubt that we will be able to continue as a going concern. We have had substantial losses since inception and minimal cash reserves. We may be unable to continue as a going concern and in the event that we are forced to reduce operations or in any way curtail our business, an investor will lose all money invested. We have a limited operating history, there is no certainty that we will ever generate revenue and achieve profitability. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. We currently have no significant business operations and have incurred operating losses since our inception totaling $121,786. We have incurred significant losses from operations. As shown in our financial statements, as of the periods ended December 31, 2010 andSeptember 30, 2011, we have incurred cumulative net losses of $ 80,256 and $121,786, respectively from operations. We expect to incur significant increasing operating losses for the foreseeable future, primarily due to the expansion of our operations. The negative cash flow from operations is expected to continue and to accelerate in the foreseeable future. Our ability to achieve profitability depends upon our successful marketing of Real Estate Mentoring services to would be buyers, marketing our advanced sales techniques to established realtors that wish to earn more commissions from buyer transactions and recruiting buyer agents to sign our master referral agreements, graduate from our workshops, to respond to our sales calls.Wedo not have anyrevenues and have no referral agreements completed. There can be no assurance that we will ever achieve significant revenues or profitable operations. - 7 - We have no revenues since inception and our company is new and has only recently commenced planned operations.We may not be able to generate predictable and continuous revenue in the near future. Further, there is no assurance that we will ever generate significant revenue. Failure to generate sufficient revenue to pay expenses as they come due will make us unable to continue as a going concern and result in the failure of our company and the complete loss of any money invested to purchase our shares. We may be unable to manage our growth, if any, or implement our expansion strategy. We may not be able to provide mentor services, educate realtors, or obtain referrals on a volume basis and results of operations could be materially and adversely affected by low sales volume. As a public company, our cost of doing business will increase because ofnecessaryexpenseswhich include, but are not limited to, annual audits, legal costs, SEC reporting costs, costs of a transfer agent and the costs associated with NASD fees and compliance. Further, our management will need to invest significant time and energy to stay current with the public company responsibilities of our business and will therefore may have diminished time available to apply to other tasks necessary to our survival. It is therefore possible that the burden of operating as a public company will cause us to fail to achieve profitability.If we exhaust our funds, our business will fail and our investors will lose all money invested in our stock. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. It is essential that we grow our business and achieve profits and maintain adequate cash flow to pay the cost of remaining public. If we fail to pay public company costs, as such costs are incurred, we will become delinquent in our reporting obligations and our shares may no longer remain qualified for quotation on a public market. The issuance of additional shares of our common stock may be necessary for the implementation of ourgrowth strategy. The issuance by us of any additional securities pursuant to any future fundraising activities undertaken by us would dilute the ownership of existing shareholders and may reduce the price of our common stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. We have no present plan to issue additional common stock or undertake additional financing. The loss of our current executive officer or key management personnel, our inability to attract and retain the necessary personnel could have a material adverse effect upon our business, financial condition or results of operations Our success is heavily dependent on the continued active participation of our current executive officer and sole director listed under “Management.” Loss of the services of our officer could have a material adverse effect upon our business, financial condition or results of operations. Further, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. Competition for qualified buyer agents among companies in the real estate industry is intense, and the loss of any of such persons, or an inability to attract, retain and motivate any additional highly skilled realtors required for the expansion of our activities, could have a materially adverse effect on us. The inability on our part to attract and retain the necessary personnel and consultants and advisors could have a material adverse effect on our business, financial condition or results of operations. - 8 - We are controlled by our current officer and director. Our sole director, who is our sole executive officer,benificially owns approximately 58.6% of the outstanding shares of Common Stock. Accordingly, our executive officer and director will have the ability to control the election ofour Board of Directors of the Company and the outcome of issues submitted to our stockholders. Since we have only one director who serves as our president, chief executive officer, chief financial officer and secretary, decisions which affect the company will be made by only one individual.It is likely that conflicts of interest will arise in the day-to- day operations of our business.Such conflicts, if not properly resolved, could have material negative impact on our business. In the past, the company has issued shares for cash and services at prices which were solely determined by Corey Wiegand. At that time, Mr. Wiegand made a determination of both the value of services exchanged for our shares, and, as well, the price per share used as compensation.Transactions of this nature were not made at arm’s length and were made without input from a knowledgeable and non-interested third party. Future transactions of a like nature could dilute the percentage ownership of the company represented by shares purchased in this offering. While the company believes its past transactions were appropriate, and plans to act in good faith in the future, an investor in our shares will have no ability to alter such transactions as the may occur in the future and, further, will not be consulted by the company in advance of any such transactions. An investor who is unwilling to endure such potential dilution should not purchase our shares. We have insufficient financial resources to take advantage of advertising opportunities as they may arise. The inability to pay for signs, telephone services and web-based advertisements on established websites would adversely affect our ability to generate sufficient buyer leads and meet future realtor demand for referrals and could impair our ability to enter this market. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. Our operating results will be subject to fluctuations and our stock price may decline significantly. Our quarterly revenue, if any, and operating results will be difficult to predict from quarter to quarter. It is possible that our operating results in some quarters will fall below our expectations. Our quarterly operating results will be affected by a number of factors, including: • Unfavorable trends in the median home values in Colorado; • the availability, pricing and timeliness of web advertising campaigns; • the impact of seasonal variations in demand and/or revenue recognition linked to construction cycles and weather conditions and the retail price of signs, sign riders, telephone services, and Mentor Sales Workshops; • timing, availability and changes in government incentive programs; • unplanned additional expenses; • logistical costs; • unpredictable volume andtiming of buyer’s agent sales; • our ability to establish and expand listing agent relationships; • The number of buyer agents that we are able to recruit, the ability to book facilities for planned sales training seminars; • the timing of new technology announcements or introductions by our competitors and other developments in the competitive environment; • increases or decreases in appreciation rates due to changes in economic growth; • Travel costs and other factors causing the mentor training business to become more difficult; and • Changes in lending, inspection, appraisal and other closing delays. If revenue for a particular quarter is lower than we expect, we likely will be unable to proportionately reduce our operating expenses for that quarter, which would harm our operating results for that quarter. If we fail to meet investor expectations or our own future guidance, even by a small amount, our stock price could decline, perhaps substantially. - 9 - Existing real estate laws, regulations and policies and changes to these regulations and policies may present technical, regulatory and economic barriers to the real estate referral business which may significantly reduce demand for our services. The market for homes is influenced by U.S. federal, state and local government regulations and policies concerning the real estate industry, as well as policies promulgated by local real estate boards. These regulations and policies often relate to realtor compensation, and pricing. In the U.S. and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Investment in the real estate sales referral industry, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our services. For example,loss of certain government buyer incentive programs, and or government subsidized, or backed loan programs may result in loss of sales and company financial condition would be harmed. We anticipate that our mentor services and their perceived customer value will be subject to oversight and regulation in accordance with national and local ordinances relating to real estate sales laws. Any new government regulations could cause a significant reduction in demand for our mentor services. We are in the process of obtaining a real estate broker license such that we can be directly paid real estate commissions. There is no assurance that we will either obtain or be able to retain such license in Colorado or any other state. Failure to do so will likely cause our business to fail and result in the total loss of an investment in our shares The reduction or elimination of government and economic incentives could cause our revenue to decline. Today, the consumer confidence is down and buyers are finding it very difficult to qualify for loans.As a result, federal, state and local government bodies in many states have provided incentives in the formof rebates, tax credits and other incentives to buyers that are willing to purchase real estate. For example, an eight thousand dollar first time home buyer tax credit was offered and thereafter the credit offering expired.Future government economic incentives, if any, could be reduced or eliminated altogether. Such home buyer incentives expire, decline over time, are limited in total funding or require renewal of authority. Reductions in, or eliminations or expirations of, governmental incentives could result in decreased demand for and lower revenue from our mentor services. Changes in tax laws or fiscal policies may decrease the return on investment for customers of our businesswhich could decrease demand for our services and harm our business. We anticipate that a major portion of our future revenues will be derived from sales of single family residences to individual homebuyers. In deciding whether to purchase or to rent, prospective customers may evaluate their projected return on investment. Such projections are based on current and proposed federal, state and local laws, particularly tax legislation. Changes to these laws, including amendments to existing tax laws or the introduction of new tax laws, tax court rulings as well as changes in administrative guidelines, ordinances and similar rules and regulations could result in different tax assessments and may adversely affect a homeowner’s projected return on investment, which could have a material adverse effect on our business and results of operations. Problems with service quality or individual buyer agent performance may include agent error,agent negligence or problems with in the mentoring services we plan to provide. The result would likely be fewer customers, reduced revenue, unexpected expenses and loss of market share. The mentor services we have provided to date were not provided by the president as licensed agents.In the future, when we become solely reliant on abilities and skills of other agents at arm’s length we may fall victim to unexpected agent errors or omissions.If we deliver mentor services provided by third party agents our credibility and the market acceptance and sales of our mentor services could be harmed. - 10 - The realtors we plan to recruit may not be able to sell our mentor services and thus our plannedservices may not gain market acceptance, which would prevent us from achieving sales and market share The development of a successful market for the mentor services we intend to deliver may be adversely affected by a number of factors, some of which are beyond our control, including: • our failure to offer mentoring services that compete favorably against other services on the basis of cost, quality and performance; • our failure to offer mentoring services that compete favorably against conventional sales agents and realtors and alternative lead-generation technologies, such as text and e-mail spamming on the basis of cost, quality and performance. If the services we intend to offer fail to gain market acceptance, we will be unable to achieve sales and market share. If refinements in phone or web technology cause the services we intend to deliver to become uncompetitive or obsolete that could prevent us from achieving market share and sales. The real estate industry is rapidly evolving and highly competitive. A variety of competing lead generation technologies may be under development or available now that could result in lower buyer agents costs or higher conversion rates than those lead generation technologies selected by us. These development efforts may render obsolete the lead generation services we have selected to offer. . Existing telephone and web advertising regulations and changes to such regulations may present regulatory and economic barriers to the purchase of real estate lead generation services, which may significantly reduce demand for our services. The market for lead generation services is heavily influenced by federal, state and local government regulations and policies concerning the tech based marketing industry, as well as internal policies and regulations promulgated by “national do not call lists”. These regulations and policies often relate to public privacy. In the United States these regulations and policies are being modified and may continue to be modified. We anticipate that our lead generation channels will be subject to oversight and regulation in accordance with national and local ordinances relating to privacy protection, and related matters. Any new government regulations or utility policies pertaining to our lead generation services may result in significant additional expenses to us andas a result, could cause a significant reduction in sales referrals. If our mentoring services are not suitable for widespread adoption, or a sufficient demand for trained buyer agents or leads does not develop, or takes longer to develop than we anticipate, we would be unable to achieve sales. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. The market for residential real estate is rapidly evolving and its future is uncertain. If real estate proves unsuitable for widespread ownership or if demand for our mentoring services fails to develop sufficiently, we would be unable to achieve sales and market share. In addition, demand for real estate mentoring in the markets and geographic regions we target may not develop or may develop more slowly than we anticipate. Many factors will influence the widespread adoption of real estate mentoring including: • cost-effectiveness of hiring a mentor as compared with establishing a conventional buyer agency agreement; • performance and reliability of trained mentors as compared with conventional and established buyer agents; • success of alternative lead generation technologies such as web-casts, text messaging, email spamming; • fluctuations in economic and market conditions that impact the viability of real estate purchases; • increases or decreases in the costs associated with obtaining a residential home loan; • capital expenditures by customers, which tend to decrease when the domestic or foreign economies slow; • continued regulation of the real estate and lending industries • availability and effectiveness of government subsidies and incentives. - 11 - The reduction in home loan availability could prevent us from achieving sales and market share. The reduction or elimination of government lending incentives may adversely affect the growth of this market or result in increased price competition, which could prevent us from achieving sales and market share. Today, over 70% of home loans are insured by the federal housing administration (FHA loans). These loans are popular because they have lower down payment requirements and lower credit score requirements.Should FHA raise their down payment or credit requirements the result could be reduced home purchases which would significantly harm our business. We face intense competition from other real estate brokerages and other real estate mentoring companies. If we fail to compete effectively, we may be unable to increase our market share and sales. Most of our competitors are substantially larger than we are, have longer operating histories and have substantially greater financial, technical, marketing and other resources than we do. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. Our competitors' greater sizes in some cases provides them with competitive advantages with respect to marketing costs due to their ability to allocate fixed costs across a greater volume of marketing channels and purchase signs and services at lower prices. They also have far greater name recognition, an established network of past customers. In addition, many of our competitors have well-established relationships with current and potential home sellers. As a result, our competitors will be able to devote greater resources to the prospecting, relationship development, and promotion and may be able to respond more quickly to evolving industry standards and changing customer requirements than we can. A substantial number of our issued shares are, or are being made available for sale on the open market. The resale of these securities might adversely affect our stock price. The sale of a substantial number of shares of our common stock being registered under this registration statement, or the market's anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. Availability of these shares for sale in the public market could also impair our ability to raise capital by selling equity securities. Since there is presently no trading market for our shares, an investment in our shares is totally illiquid.An investor purchasing our shares will not be able to resell their sharesunless a market for our shares develops at some point in the future. There can be no assurance that such a market will ever develop. Therefore, investors who purchase our shares could lose their entire investment. Even if a market for our shares does develop at a future date, the volume of trading will be small and on many days the volume will be zero. Our share price will likely be volatile and will likely fall rapidly should an investor attempt to liquidate even as small number of shares. These conditions are likely to persist and could prevent resale of our shares. - 12 - We are subject to corporate governance and internal control reporting requirements, and our costs related to compliance with, or our failure to comply with existing and future requirements, could adversely affect our business. We face new corporate governance requirements under the Sarbanes-Oxley Act of 2002, as well as new rules and regulations subsequently adopted by the SEC and the Public Company Accounting Oversight Board. These laws, rules and regulations continue to evolve and may become increasingly stringent in the future. In particular, under new SEC rules we will be required to include management's report on internal controls as part of ourannual report pursuant to Section 404 of the Sarbanes-Oxley Act. Furthermore, under the proposed rules, an attestation report on our internal controls from our independent registered public accounting firm will be required as part of our annual report. We are in the process of evaluating our control structure to help ensure that we will be able to comply with Section 404 of the Sarbanes-Oxley Act. The financial cost of compliance with these laws, rules and regulations is expected to be substantial. We cannot assure you that we will be able to fully comply with these laws, rules and regulations that address corporate governance, internal control reporting and similar matters. Failure to comply with these laws, rules and regulations could materially adversely affect our reputation, financial condition and the value of our securities. Because 93% of residential listings are held by just 7% of listing agents, our business will become extremely dependent on a very limited number of listing agents.Once we have created relationships with the most productive listing agents and placed our signs at their respectiveinventories, wewill ultimately become dependent on them.If any of these relationships is not maintained, or if the listing agentduplicates our service this could prevent us from delivering our services to our customers within required timeframes, which could result in callback delays and loss of market share. If we fail to develop or maintain our relationships with powerful listing agents, or sign management companies, we may be unable to put our signs at their listings and as a result we may not receive an adequate number of buyer and seller inquiries. Our services may not be marketed effectively and this could prevent us from delivering our services to our customers within required timeframes and we may experience lower sales conversion rates and loss of market share. The failure of a listing agent to supply us with updated listing inventory lists in a timely manner, or failure of a sign management company to post our signs quickly and inexpensively, could impair our ability to prospect effectively and increase our costs. If the buyer agent to whom we refer business is unable to respond to customer inquiries on a timely basis, we could be prevented from delivering our services to our customers within required timeframes, which could result in lower sales conversion rates, a higher number of contract terminations and loss of market share, any of which could have a material adverse effect on our business and results of operations. Because the markets in which we compete are highly competitive and many of our competitors have greater resources, we may not be able to compete successfully and we may lose, or be unable to gain, market share. We expect to face increased competition in the future. Further, many of our competitors are developing and are currently producing sales prospecting tools based on new webtechnologies that may ultimately have costs similar to, or lower than, our projected costs. We are a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. Our mentoring services compete against other buyer agent sources including, Realtor.com’s “buyer assist”, and cohomefinder.com. In the large-scale real estate sales market, we will face direct competition from a number of real estate companies that provide sales services. Our website, www.hometreasurefinders.com will attempt to compete with these more established internet resources. Other potential competitors in the real estate market include real estate brokerages, realtors and individual real estate agents. We also expect that future competition will include new entrants to the real estate market offering new technological solutions. As we enter new markets and pursue additional applications for our services, we expect to face increased competition, which may result in price reductions, reduced margins or lossof market share. - 13 - Competition is intense, and many of our competitors have significantly greater access to financial, technical, manufacturing, marketing, management and other resources than we do. Many also have greater name recognition, a more established network and a larger base of customers. In addition, many of our competitors have well-established relationships with our potential sign suppliers, and sign management companies and have extensive knowledge of our target markets. As a result, these competitors may be able to devote greater resources to the promotion and sale of their listings and respond more quickly to evolving industry standards and changing customer requirements. We believe that the key competitive factors in the market for real estate leads include: · Lead cost; · Lead conversion rate We belive that certain buyer agents may have existing relationshipswith certain established listing agents. We also believe that certain listing agents may already have great working relationships with certain individual buyer agents. We will likely not be able to convince these listing agents to drop the buyer's agents that they already have and outsource their leads to us. We believe certain listingagents do not already have an adequate buyer agent arrangement. . We may also face competition from groups we have not yet identified who may develop services or technologies which are competitive with our services. Consolidation or strategic alliances among such competitors may strengthen these advantages and may provide them greater access to customers or new technologies. If government funding for down payments and home buying and development grants, customer tax rebates and other programs that promote real estate investment are available to our clients, we plan to assist our clients in pursuit of such funds. If we cannot compete successfully in the real estate industry, our operating results and financial condition will be adversely affected. Furthermore, we expect competition in the targeted markets to increase, which could result in lower sales conversion rates or reduced demand for our service offerings and may have a material adverse effect on our business and results of operations. Demand for our mentoring services is affected by general economic conditions. The United States and international economies have recently experienced a period of slowing economic growth. A sustained economic recovery is uncertain. In particular, terrorist acts and similar events, continued turmoil in the Middle East or war in general could contribute to a slowdown of the market demand for real estate investments that require significant initial capital expenditures, including demand for fix and flips, rental properties, and new residential and commercial buildings. In addition, increases in interest rates may increase financing costs to customers, which in turn may decrease demand for real estate investment. If the economic recovery slows as a result of the recent economic, political and social turmoil, or if there are further terrorist attacks in the United States or elsewhere, we may experience decreases in the demand for our mentoring services, which may harm our operating results. - 14 - Compliance with real estate law and local regulations can be expensive, and non-compliance with these regulations may result in adverse publicity and potentially significant monetary damages and fines for us. Our present and planned operations do not involve any irregular activities and we have no present plan to complicate our business plan.Nonetheless, we are required to comply with all foreign, U.S. federal, state and local laws and regulations regarding licensing and insurance requirements. In addition, under some statutes and regulations, a government agency, or other parties, may seek recovery and response costs from an agent where warrantees have been made, even if the agent was not responsible for such a warrantee or is otherwise at fault. In the course of future business we may inadvertently refer business to an agent who does not comply with local laws and regulations.Any failure by us to shift responsibility onto that agent, and thus restrict our liability in connection with the incident, could subject us to potentially significant monetary damages and fines or suspensions in our business operations. In addition, if more stringent laws and regulations are adopted in the future, the costs of compliance with these new laws and regulations could be substantial. If we fail to comply with present or future real estate laws and regulations we may be required to pay substantial fines, suspend, or cease operations. There are restrictions on the transferability of the securities. Until registered for resale, investors must bear the economic risk of an investment in the Shares for an indefinite period of time. Rule 144 promulgated under the Securities Act (“Rule 144”), which provides for an exemption from the registration requirements under the Securities Act under certain conditions, requires, among other conditions, asix monthholding period prior to the resale (in limited amounts) of securities acquired in a non-public offering without having to satisfy the registration requirements under the Securities Act. However, because of our potential status as a “Shell Company” our securities may not eligible for the Rule 144 exemption. There can be no assurance that we will fulfill any reporting requirements in the future under the Exchange Act or disseminate to the public any current financial or other information concerning us. If the Company uses its stock in acquisitions of other entities there may be substantial dilution at the time of a transaction. The $0.10 per share offering price of the common stock being sold under this prospectus has been arbitrarily set. The price does not bear any relationship to our assets, book value, earnings or net worth and it is not an indication of actual value.Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. Accordingly, if you purchase shares in this offering, you may experience substantial dilution. You may also suffer additional dilution in the future from the sale of additional shares of common stock or other securities or if the Company’s shares are issued to purchase other assets. The laws which govern merger transactions provide that since our sole director and officer owns over 50% of our outstanding shares, we may enter into a share exchange, reverse merger or other similar transaction with a private company in an unrelated business without the prior approval of unaffiliated shareholders. The various securities laws applicable to our company provide that our management may elect to enter and consummate a transaction to enter a new business. In that event, our shareholders would likely receive only an information statement with certain disclosures as required by law and would likely not be in aposition to approve or disapprove the transaction. Investors who are unwilling to accept the uncertainty of new management, a new business plan, likely dilution and all the numerous related uncertainties that may materialize in the event such a transaction is consummated, should not purchase our shares. Mr. James Wiegand is the father of Corey Wiegand, our CEO and majority shareholder. Prospective investors should note that James Wiegand is a selling shareholder in this offering. Prospective investors should further note that James Wiegand has a history of promoting blank check companies formed for the purpose of entering into reverse mergers or similar transactions . Management has no present plan to alter our business plan and/or enter such a transaction. There is presently no market for our common stock, any failure to develop or maintain a trading market could negatively affect the value of our shares and make it difficult or impossible for you to sell your shares. Prior to this offering, there has been no public market for our common stock and a public market for our common stock may not develop upon completion of this offering.While we will attempt to have our common stock quoted on the Over-The-Counter Bulletin Board (OTCBB) or the OTCQB which are both dealer systems. We will have to seek market-makers to provide quotations for the common stock and it is possible that no market-maker will want to provide such quotations. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for you to sell your shares or recover any part of your investment in us.Even if a market for our common stock does develop, the market price of our common stock may be highly volatile.In addition to the uncertainties relating to our future operating performance and the profitability of our operations, factors such as variations in our interim financial results, or various, and as yet unpredictable factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. Even if our common stock is quoted on the OTCBB or OTCQB under a symbol a limited trading market is all that we can anticipate. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. - 15 - Our common stock will be subject to the “Penny Stock” rules of the SEC. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Should our stock become quoted on the OTCBB and/or OTCQB, if we fail to remain current on our reporting requirements, we could be removed from either market which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies quoted on the OTCBB or OTCQB, such as we plan to become,are seeking to become arereporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTCBB or OTCQB. If we fail to remain current on our reporting requirements, we could be removed from quotation. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to get re-listed for quotation on the OTC Bulletin Board, which may have an adverse material effect on our Company. Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule405. - 16 - USE OF PROCEEDS This offering is being conducted on a best efforts basis. The offering scenarios presented in the table below are for illustrative purposes only. The actual amount of proceeds, if any, may differ. Assuming we raise the minimum of $30,000 in gross proceeds, after deducting expenses estimated at $8,475, (consisting of SEC registration fee of $75, printing and engraving costs of $200, legal fees and expenses of $1,000, accounting fees and expenses of $7,000 and miscellaneous expenses of $200),we will receive net proceeds of $21,525 from the sale of shares of common stock in this offering. Net proceeds will be used for the payment of costs and expenses we expect to incur in the startup of our business. Assuming we raise the maximum of $60,000 in gross proceeds, after deducting expenses estimated at $8,475, (consisting of SEC registration fee of $75, printing and engraving costs of $200, legal fees and expenses of $1,000, accounting fees and expenses of $7,000 andmiscellaneous expenses of $200),we will receive net proceeds of $51,525 from the sale of shares of common stock in this offering.Net proceeds will be used for the payment of costs and expenses we expect to incur in the startup of our business. Number of Shares Sold Percent of Maximum, % 50 Gross Proceeds $ $ Estimated Offering Expenses $ $ Net Proceeds, $ $ $ Legal / Accounting Fees $ $ Website Design and Proprietary Software Implementation $ $ Web-based Marketing $ $ Contract Labor $ $ Purchase of Signs $ $ IVR & telephone service fees $ $ Working Capital $ 2,525 $ 2,525 - 17 - MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market for Securities There is currently no public trading market for our common stock. Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. As of December 31, 2009, December 31, 2010,September 30, 2011 and the date of this prospectus, we had 11,365,000, 11,365,000, 11,425,800 and 11,425,800 sharesrespectively of common stock issued and outstanding and approximately 42, 43, 46 and 46 stockholders,respectively, of record of our common stock. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors.We have not paid any dividends since our inception and we do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information As of December 31, 2010, September 30, 2011 and the date of this prospectus we have not adopted an equity compensation plan under which our common stock is authorized for issuance. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward-Looking Statements The information in this prospectus contains forward-looking statements.All statements other than statements of historical fact made in this prospectus are forward looking.In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements.These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words.No assurances can be given that the future results anticipated by the forward-looking statements will be achieved.Forward-looking statements reflect management’s current expectations and are inherently uncertain.Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith.This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future.Such discussion represents only the best present assessment of our management. - 18 - Limited Operating History There is limited historical financial information about our Company upon which to base an evaluation of our future performance. Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. Our Company has generatedonly limitedfinancial benefit from transactions designed to prove elements of our business plan revenue model on which futureoperations will be patterned. We cannot guarantee that we will be successful in our business. We are subject to risks inherent in a small company, including limited capital resources,delays in product delivery, and possible cost overruns due to price and cost increases. There is no assurance that future financing will be available to our company on acceptable terms. Additional equity financing could result in dilution to existing shareholders. Company Description and Overview Home Treasure Finders, Inc. was formed on July 28, 2008. The founder, sole director and officer of our company is Corey Wiegand. Registrant is a development stage company with minimal operations and may be deemed a “Shell Company” as defined by Rule 405. We are developing a web site which will be a key aspect of our business. As of the date of this prospectus, the site is only partially functional. You may view the site at www.hometreasurefinders.com We are currently focused on completing our website to supportthree planned activities: 1. Recruiting and training buyer agents 2. Forming contracts with listing agents 3. Real Estate Investment mentoring The best-selling author of several widely acclaimed science books, Machio Kaku speaks to the role of “Buyer’s Agents” in his newly released “Physics of the Future; How science will shape human destiny and our daily lives by the year 2100”. “For example, in the future, you will be able to buy a house on the Internet via your watch or contact lens. But no one is going to buy a house this way, since this is one of the most important financial transactions you will perform in your life. For important purchases like a home, you will want to talk to a human who can tell you where the good schools are, where crime rate is low, how the sewer system works, etc. For this, you want to talk to a skilled agent who adds value.” We believe that Machio’s book offers credible insight into our business. Machio make predictions based upon his background as a scientist and his familiarity with changes brought on by new technology, that is future changes in our society to be expected from devices now available or in the late stage of development. We believe that this particular quote is relevant to our business plan because Machio states in the quote that the home buyers (100 years in the future) will still want to talk with a local human sales professional, not just enter a purchase agreement over the internet, because of the need to be correctly informed about local issues. Machio believes this can only be done by a local buyer agent. Contact with a human, Machio believes is so important because an investment in a home is likely the largest investment decision made by the average person, and because many of the considerations faced by the buyer are local in nature. Advice concerning those decisions needs to be experienced, informed and locally based to be helpful. We believe we can train our buyer agents to perform locally much better than an internet based advisor. Thus, in Machio’s view, the role of buyer agents in the economy of the future is secure and will always be timely. We conclude that two of our three business activities, number one and number three, as discussed above, are unlikely to become outdated, which confirms to us, the longevity and wisdom of our business plan. TheMarket for Real Estate Investment Mentoring We believe that the present market for mentor servicesissmall, sporadic, highly fragmented and we do not know of any commercial oversight group that has established any structure or standards. Our understanding ofthis market is incomplete and based solely on our limited observations, discussions with homeowners, realtors, lenders, homebuyers and home sellers and a very limited number of individuals engaged in real estate mentoring services. Further, we have not conducted any studies or surveys or by other means tried to quantify or predict the volume or quality of competingreal estate mentor training that may have come on the market to date, or that in the future, may become available. - 19 - Our present supply of listing agents and buyer agents Our business is presently being started up and operated based on verbal agreements with just twolisting agents and no buyeragents. Upon full activation of our website we plan to recruit additional listing agentsand buyer agents. As previously stated, we believe our business and the role of “trained” buyer’s agents will always be timely. Upon activation of our website we plan to recruit and train buyer agents. Signs and Integrated Voice Response Our Sign and IVR Strategy Integrated Voice Response (“IVR”) and call capture system. We plan to place our IVR SIGN in the yards of the homes as authorized by our listing agents. We believe the IVR signs will divert calls from potential buyers to our data base and to the mobile phones of ourassigned buyer agents as follows: Each time a home buyer sees a FOR SALE sign and the Home Treasure Finder’s IVR SIGN in front of it, the prospective buyer will have two options: 1. They can elect to call the listing agent directly by calling the number displayed on the larger FOR SALE sign, or 2. They may elect to call the 1800 number displayed on the smaller Home Treasure Finder IVR SIGN If they elect to call the listing agent directly, Home Treasure Finders will not acquire the lead. At the maximum funding level we will spend a largerportion ofproceeds to have our software designers fully integrate the IVR system into the Home Treasure Finders website. This will aid us in tracking the incoming leads and potentially save us annually, thousands of dollars in monthly fees. Alternatively, if less than the maximum is raised, we will sign a yearly contract with a third party to provide us a functional generic IVR service for a monthly fee. In either case, we believe that our IVR strategy will seamlessly transfer the lead to our buyer agent and thereafter, handle the logistics of the transaction for the buyer agent. Our present inventory of three IVR signs was purchased from Kevin Byrne who is a shareholder and who previously served as an officer and director.We have no present supplier agreement to purchase additional signs but we believe additional signs can be purchased from a variety of sources without difficulty.Our present sign inventory is stored indoors at our business address.We have no plan to enter a finance agreement to pay for our future sign purchases. - 20 - Our future supply of listing agents and buyer’s agents Following the activation of our web site we plan to recruit andtrainbuyer’s agents thereby giving them the necessary skills to convertinquires to sales.By marketing to new agentsin online job forums, and placing small classified ads on sites like Craiglist.com, we plan to recruit bothnew and experienced agents who would like to have access to more prospects. A key element of the Home Treasure Finders business plan is to, train the future buyer’s agents that we plan to recruit, to respond toIVR processed calls. We believe this will both create referral revenue for us and capture presently lost commissions for the listing agent. Our Competition and the Home Treasure Finders Strategy We believe there are many real estate lead marketing companies in existence.From our general experience and conversations with other real estate professionals, we believe that those established lead marketing companies sell their lead generation services to agents for a monthly fee. We further believe that our competition is not licensed, and thus cannot be paid a real estate commission. We believe our competition does not provide training to convert leads to sales. Home Treasure Finders intends to provide leads at no costto those buyer agents who sign our agreement to split gross commissions. There is no assurance of when, or if, listing agents will agree to outsource their phone and web inquiries, nor that we will adequately recruit and train buyer agents.We have no plan to save our business in the event that there is an unfavorable outcome to these contingencies. We have no present plan, arrangement, commitment or understanding to engage in a merger or acquire another company. - 21 - PLAN OF OPERATIONS AND PROJECTIONS Assuming we complete the minimum offering during December of 2011, we will have the $21,525 net available for use in our business starting in the first quarter of 2012. Annual Total Annual Total Work Category 1st Qtr ($) Time (hrs) 2nd Qtr ($) Time (hrs) 3rd Qtr ($) Time (hrs) 4th Qtr ($) Time (hrs) by category($) by category(hrs) Legal and Accounting $ 2,000 32 $ 33 $ 34 $ 35 $ Web design* $ 10 $ $ 2 $ 2 $ Software Design* $ 10 $ $ 2 $ 2 $ Web based marketing $ 2 $ 2 $ 2 $ 2 $ 8 Contract Labor $ 6 $ 10 $ 15 $ 20 $ 51 Supervising Contract Labor $
